Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 1 of 13 PageID #: 1100




     UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF RHODE ISLAND

     KENNETH FITCH
     ESTATE OF DIANNE L. FITCH

           VS.                              Civil Action No. 18-cv-214

     FEDERAL HOUSING FINANCE
     AGENCY,
     FEDERAL NATIONAL
     MORTGAGEASSOCIATION,
     WELLS FARGO BANK, N.A.,
     266 PUTNAM AVENUE, LLC
     U.S. BANK NATIONAL ASSOCIATION
     AS TRUSTEE FOR RMAC TRUST 2016-CTT.


     MOTION TO EXTEND TIME PURSUANT TO FED. R. Civ. P. 56(d)
     WITH MEMORANDUM OF LAW INCORPORATED

           Plaintiffs, by their attorney, move this Court for an extension of time

     to May 18, 2021 to file a response to the Defendant 266 Putnam Avenue,

     LLC’s Motion for Summary Judgment in order to obtain deposition

     testimony from Federal National Mortgage Association, Federal Housing

     Finance Agency, Wells Fargo Bank, N.A. and US Bank National

     Association as Trustee for RMAC Trust, Series 2016-CTT. The Plaintiff

     needs time to conduct these depositions to obtain facts to contradict the

     following assertions in the Motion for Summary Judgment:

     1.    That Fannie Mae retained the mortgage and US Bank purchased only
     the note pursuant to the sale of the mortgage loan


                                           1
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 2 of 13 PageID #: 1101




     2.   That only the Estate's mortgage loan, i.e., the Note, was sold to
     Rushmore. (Compl., Ex. C.)

     3.   That is undisputed that Fannie Mae was that mortgagee after the
     Mortgage was assigned by Wells Fargo in March 2017

     4.    That there is no evidence in the record in the record that the Mortgage
     was assigned by Fannie Mae prior to the conveyance of the
     Foreclosure Deed.

     5.    That the foreclosure followed all procedures.

     These issues are crucial to the Plaintiffs’ complaint and Defendant raises

     these issues without affidavits and by not presenting any evidence that the

     mortgage remained with Fannie Mae. This Court has previously held in

     Town of Johnston v MERSCORP, 950 F.Supp.2d 379, 383-4 (D. RI., 2013)

     that a mortgage does not have to be recorded to be valid:

     Moreover, courts have held that unrecorded mortgages are valid in Rhode
     Island. For example, a ruling by this federal district court almost 100 years
     ago supports such an interpretation. The court stated that a "mortgage as
     between parties, though unrecorded, is valid." In re Anderson, 252 F. 272,
     273 (D.R.I.1918). See also R.I. Hosp. Trust Nat'l Bank v. Boiteau, 119 R.I.
     64, 376 A.2d 323, 326 (1977) ("A deed, if delivered, is valid and binding
     against those who have knowledge of it even if not acknowledged or
     recorded."). In fact, the Rhode Island Supreme Court recently stated,
     albeit in dicta, that because of the way the MERS model works, "[w]henever
     a note is sold, assigned, or otherwise transferred to another MERSCORP
     member, MERS remains as the mortgagee of record. As a result, there is no
     need to record an assignment of the mortgage in the land evidence
     records." Bucci, 68 A.3d at 1073 (emphasis added). The validity of
     unrecorded mortgages as reflected in these decisions demonstrates that the
     legislature did not intend to mandate that all mortgages be recorded.




                                           2
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 3 of 13 PageID #: 1102




     This Court dismissed the complaint by the Town of Johnston on the grounds

     that it incurred no damages because assignments did not need to be recorded.

     Registration Systems, Inc:

     The Town's claims fail, however, because Rhode Island law does not require
     that all mortgages and mortgage assignments be recorded. Absent a statutory
     requirement to record, there are no damages, and, therefore, there is no cause
     of action.

           Since assignments are not required to be recorded, the argument of the

     Defendant that the lack of a recorded mortgage assignment does not

     establish that there was no assignment of the mortgage. To obtain the exact

     ownership of the mortgage, Plaintiff has noticed the Depositions of Federal

     National Mortgage Association (“Fannie Mae”) and Federal Housing

     Finance Agency (“FHFA”) to obtain evidence regarding the actual sale, the

     party to whom the mortgage and note were sold, the date of the sale and

     whether any rights were retained by Fannie Mae or FHFA after the sale.

     Defendant asserts that US Bank and a Rushmore entity purchased only the

     note as a basis for a significant portion of its Motion for Summary

     Judgment. If Fannie Mae had no interest in the note or the mortgage at the

     time that the foreclosure sale occurred, then it was neither the owner of the

     note or the mortgage and was not the agent for either. This would operate as

     a complete defense to the foreclosure. Thus, the Plaintiff needs a brief

     amount of time to obtain this information.
                                            3
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 4 of 13 PageID #: 1103




           The Plaintiff on March 11, 2021 had requested that the Attorney for

     Fannie Mae and FHFA provide dates for a deposition in this regard and

     requested documents which indicate that the mortgage and note were

     included in the loan package when the sale occurred of these nonperforming

     loans. No response was made to this Request for Dates and these documents.

     Plaintiff also requested the original promissory note, which Fannie Mae’s

     attorney suggested was in the possession of These deposition notices are

     attached to this Motion.

           The Plaintiff also will schedule a deposition of Wells Fargo to

     determine if its affidavit in the foreclosure deed was accurate and whether

     Fannie Mae owned the mortgage on the day of the foreclosure as well as the

     amount due on the note and mortgage and the dates that the acceleration

     letter and default letter were mailed to Dianne Fitch after her death or to

     Kenneth Fitch. The Plaintiff will subpoena Wells Fargo for the life of the

     loan transactional history which will demonstrate all fees and expenses and

     the actual charges contained in the default notice and the acceleration notice

     as well as the date each letter was mailed.

            Plaintiff’s attorney just recently, on March 15, 2021 obtained an

     Acceleration Letter, dated March 31, 2017, which Harmon Law Offices,

     P.C., through its mail vendor in California, caused to be transmitted to


                                            4
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 5 of 13 PageID #: 1104




     Dianne Fitch, the decedent. Plaintiff has just obtained a copy of this

     document , which indicates that the Notice of Sale dated April 20, 2017 was

     mailed within thirty days of the acceleration letter. The promissory note

     specifically provides in paragraph 10:

     Paragraph 10 of the note provides the procedure for acceleration:



     Lender shall give Borrower notice of acceleration. The notice shall provide a
     period of not less than 30 days from the date the notice is given in
     accordance with Section 15 within which Borrower must pay all sums
     secured by this Security Instrument. If Borrower fails to pay these sums
     prior the expiration of this period, Lender may invoke any remedies
     permitted by this Security instrument without further notice or demand on
     borrower.

     The 30 day period to reinstate after acceleration expired at 12:00 AM on

     May 1, 2017. The earliest that a Notice of Sale could be transmitted to the

     Plaintiff, assuming that there was strict compliance with the terms of the

     note and the mortgage, was My 1, 2017. However the Notice of Sale was

     mailed on April 20, 2017, thus not providing the Plaintiff the full thirty days

     to reinstate after acceleration. This recent information affords the Plaintiff

     another basis for challenging this foreclosure and he should be provided the

     opportunity to amend his complaint due to this claim. Thus an extension of

     time should be granted in this regard as well. The mortgage in paragraph 19

     states that the borrower has the right to reinstate after acceleration.


                                              5
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 6 of 13 PageID #: 1105




     Paragraph 10 of the note provides for thirty days before any exercise of

     rights under the Security Instrument.

           Finally Plaintiff will take a deposition of US Bank as Trustee to obtain

     the Pooling and Servicing Agreement of the Trust and of Rushmore Loan

     Management Services LLC to establish that when Rushmore purchased the

     mortgage loan it purchased the note and the mortgage pursuant to a purchase

     of loans from either Fannie Mae or FHFA which closed on July 26, 2017

     and that Fannie Mae had no interest in either note or mortgage after the sale

     of both. A copy of the Fannie Mae notice of this sale and the anticipated

     closing date, from its website, is attached.

           Without this information it cannot present facts essential to justify its

     opposition to the Motion for Summary Judgment. This brief extension is not

     a fishing expedition as the Defendant has raised contentions in its Motion

     that only the note was sold to Rushmore Loan Management Services and

     that mortgage was retained by Fannie Mae. In Nieves Romero v. United

     States, 715 F.3d 375, 381 (First Circuit, 2013)     the First Circuit detailed

     the procedure for invoking Rule 56(d):


     Federal Rule of Civil Procedure 56(d) supplies a ready mechanism for a
     party to obtain more time to gather facts necessary to oppose a motion for
     summary judgment.[3] See Celotex Corp. v. Catrett, 477 U.S. 317, 326, 106
     S.Ct. 2548, 91 L.Ed.2d 265 (1986) (explaining that "[a]ny potential problem
     with [a] premature [motion for summary judgment] can be adequately dealt

                                             6
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 7 of 13 PageID #: 1106




     with under [this rule]"). It provides, in relevant part, that if a party opposing
     summary judgment shows that "for specified reasons, [he] cannot present
     facts essential to justify [his] opposition," the district court may grant
     appropriate relief. Fed.R.Civ.P. 56(d). When properly deployed, this safety
     net guards against precipitous grants of summary judgment. See Rivera-
     Torres v. Rey-Hernández, 502 F.3d 7, 10 (1st Cir. 2007).

     For present purposes, it is important to emphasize that Rule 56(d) is not self-
     executing. A party seeking the shelter of the rule must invoke it. See Jones v.
     Secord, 684 F.3d 1, 6 (1st Cir.2012); C.B. Trucking, Inc. v. Waste Mgmt.,
     Inc., 137 F.3d 41, 44 (1st Cir.1998). A party cannot have two bites at the
     cherry: he ordinarily cannot oppose a summary judgment motion on the
     merits and, after his opposition is rejected, try to save the day by belatedly
     invoking Rule 56(d). See C.B. Trucking, 137 F.3d at 44. Rather, he must
     stake his claim to protection under Rule 56(d) at the time he responds to the
     summary judgment motion (or, at least, at some time before the nisi prius
     court passes on that motion).

     The plaintiff did not seasonably invoke the protection of Rule 56(d). To
     invoke Rule 56(d), a party must furnish the district court with a timely
     statement that "(i) explains his or her current inability to adduce the facts
     essential to filing an opposition, (ii) provides a plausible basis for believing
     that the sought-after facts can be assembled within a reasonable time, and
     (iii) indicates how those facts would influence the outcome of the pending
     summary judgment motion." Vélez, 375 F.3d at 40.

           The Plaintiff has demonstrated that these depositions are necessary to

     present evidence sufficient to oppose Summary Judgment and the reasons

     for them. This will not extraordinarily extend the time. The Defendant,

     states in a conclusory manner, without an affidavit, that “only the Estate's

     mortgage loan, i.e., the Note, was sold to Rushmore.” The Notice of Sale of

     the mortgage loan (Exhibit D) indicated quite clearly that the Plaintiff was

     required to make mortgage payments:


                                             7
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 8 of 13 PageID #: 1107




     Please continue to send your mortgage payments as directed by the servicer,
     and NOT to the new creditor.

     It also stated quite succinctly that the mortgage lien had also been conveyed:

     The transfer of the lien associated with your loan is currently recorded, or in
     the future may be recorded in the public records of the local County
     Recorder’s office for the county where your property is located.


     This language made it clear that the mortgage was also conveyed contrary to

     the assertions of the Defendant.

            The Defendant in its answer to the allegations regarding the

     ownership of the mortgage loan at the time of the foreclosure did not deny

     the following allegations of the Amended Complaint:


     191. Prior to July 26, 2017, Fannie Mae had already sold the Plaintiff’s

     Mortgage and Note to Rushmore Loan Management Group.

     Answer191. 266 Putnam lacks knowledge or information sufficient to form a

     belief as to the truth of the averments set forth in paragraph 191 of the

     Complaint

     192. Subsequently and prior to the date of the purported foreclosure this

     loan was securitized and sold by Rushmore Loan Management Group,

     resulting in the transfer of the mortgage and note to US BankNational

     Association as trustee for an entity known as the RMAC Trust, Series 2016-

     CTT.
                                            8
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 9 of 13 PageID #: 1108




     Answer 192. 266 Putnam lacks knowledge or information sufficient to form

     a belief as to the truth of the averments set forth in paragraph 192 of the

     Complaint.

     193. Thus on July 28, 2017, Fannie Mae no longer was the owner of the

     mortgage or the holder of the mortgage.

     Answer 193. 266 Putnam lacks knowledge or information sufficient to form

     a belief as to the truth of the averments set forth in paragraph 193 of the

     Complaint.

     194. Wells Fargo and Fannie Mae knew before July 28, 2017 that neither

     Fannie Mae nor Wells Fargo possessed the right to exercise the statutory

     power of sale.

     Answer194. 266 Putnam lacks knowledge or information sufficient to form a

     belief as to the truth of the averments set forth in paragraph 194 of the

     Complaint.

     195. Wells Fargo and Fannie Mae knew that US Bank owned the mortgage

     note and mortgage on July 28, 2017 and that Fannie Mae had no interest in

     the mortgage on that date.

     Answer 195. 266 Putnam lacks knowledge or information sufficient to form

     a belief as to the truth of the averments set forth in paragraph 195 of the

     Complaint.


                                            9
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 10 of 13 PageID #: 1109




     196. Despite this knowledge that Fannie Mae had no interest in the note or

     the mortgage on July 28, 2017, Wells Fargo and Fannie Mae caused to be

     executed a purported foreclosure deed.

     Answer 196. 266 Putnam lacks knowledge or information sufficient to form

     a belief as to the truth of the averments set forth in paragraph 196 of the

     Complaint.

     197. This deed contained a false affidavit dated August 12, 2017 by an

     employee of Wells Fargo, Rodney Lorrell Young, who falsely stated in the

     affidavit the following misstatements of material fact:

     a.   That the foreclosing mortgagee was Federal National Mortgage
     Association

     b.    That Notices of Default were given prior to acceleration and the
     content of the Notice of Default was in strict compliance with the notice
     requirements set forth in the mortgage.

     Answer 197. The allegations in paragraph 197 set forth legal conclusions to

     which no response is required. Further answering, the allegations contained

     in paragraph 197 of the Complaint reference or are evidenced by written

     documents, the terms of such which speak for themselves, and any

     characterization thereof is denied. To the extent that the allegations

     contained in paragraph 197 contradict the written documents, they are

     denied. To the extent that a further response is required, 266 Putnam lacks



                                            10
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 11 of 13 PageID #: 1110




     knowledge or information sufficient to form a belief as to the truth of the

     averments set forth in paragraph 197 of the Complaint.


     It also did not admit or deny the allegations in paragraph 198 which alleged:

     These statements were false as alleged above in this complaint.

     Its answer was:

     198. The allegations in paragraph 198 set forth legal conclusions to which no

     response is required.

     Defendant has stood on its lack of knowledge in the answer, but now

     contrary to its pleadings, it has alleged facts, not contained in its answer.

     This conflict justifies the Motion to Extend Time.

           The Plaintiff seeks to obtain evidence to dispute the conclusory

     statements about the mortgage and note’s history by a brief discovery. This

     reasonable extension of time is permitted by the First Circuit in its

     interpretation of FRCP 56(d). The Plaintiff has demonstrated the basis for

     this reasonable extension and the facts alleged in the affidavit support the

     theory of the Plaintiff’s complaint to set aside this foreclosure.




                                            11
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 12 of 13 PageID #: 1111




     .




           For these reasons and the attached Declaration, the time to respond to

     the Motion for Summary Judgment to be extended to May 18, 2021 to

     complete these depositions to obtain the documents and evidence necessary

     to file affidavits in opposition to the Motion for Summary Judgment.

                                           KENNETH FITCH

                                           ESTATE OF DIANNE L. FITCH
                                           By their Attorney

     March 25, 2021                        /s/ John B. Ennis
                                           JOHN B. ENNIS, ESQ. #2135
                                           1200 Reservoir Avenue
                                           Cranston, Rhode Island 02920
                                           (401) 943-9230
                                           Jbelaw75@gmail.com




                                 CERTIFICATION

             I hereby certify that I emailed a copy of the above Motion to Extend
     Time to the following on this 25th day of March, 2021 and by electronic
     filing:

     Thomas Walsh, Esq.
     Stephen Stoeher, Esq.
     Samuel Bodurtha, Esq.
     Michael Jusczyk, Esq.

                                          12
Case 1:18-cv-00214-JJM-PAS Document 97 Filed 03/25/21 Page 13 of 13 PageID #: 1112




     Zachary W. Bork, Esq.
     Rowdy Cloud, Esq.

                                              /s/ John B. Ennis




                                        13
